Journal Entries (1829): Journal 4: (1) Rule to show cause against attachment *p. 263; (2) copy of rule ordered served *p. 263; (3) appearance, consideration postponed *p. 264; (4) attachment awarded, rule to file interrogatories, recognizance *p. 265; (5) time given to answer interrogatories *p. 267; (6) answers to interrogatories filed *p. 269; (7) recognizance respited *p. 270; (8) discharge *p. 271.
Papers in File: (i) Draft of rule to show cause; (2) copy of rule to show cause, proof of service; (3) copy of affidavit of John Reed, certificate of clerk re article published in newspaper; (4) petition to be discharged from rule; (5) recognizance to appear and answer interrogatories; (6) interrogatories, proof of service; (7) answers to interrogatories.
1824-36 Calendar, MS p. 183.